Citation Nr: 1131619	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his Substantive Appeal, the Veteran also requested a hearing before the Board.  However, he later withdrew this request.  See October 2008 hearing election form.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to obtain clarification of an August 2006 VA examiner's opinion.  The report of this examination noted noise exposure without hearing protection both in service and post-service.  The examiner commented that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's military service.  With respect to rationale, the examiner explained that the Veteran had a history of post-service occupational noise exposure without hearing protection.  Yet, the examiner explained that in a recent study, the Institute of Medicine (IOM) concluded that tinnitus can be delayed in onset.  It was thus unclear to the Board to which noise exposure, either in or post-service, that the examiner was referring to in terms of delayed-onset tinnitus.  Accordingly, the Board returned the examination report for clarification.  38 C.F.R. § 4.2.

In April 2011, and in accordance with the Board's remand directives, the Veteran was afforded another examination to address the etiology of his claimed tinnitus.  Inter alia, the examiner was asked to address the IOM study to which the August 2006 examiner referred.  The April 2011 examiner rendered a negative opinion, finding that the Veteran's tinnitus was more likely due to post-service noise exposure.  However, the examiner did not address the IOM study and the question of whether the Veteran had delayed-onset tinnitus in relation to service.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the April 2011 VA examiner did not address the IOM opinion, per the Board's remand directives, the examination report must regrettably be returned.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the April 2011 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's tinnitus.  The examiner is asked to review the August 2006 examination report in conjunction with the claims file and offer rationale for their opinion that the Veteran's tinnitus was less likely than not caused by or a result of his military service.  The examiner is asked to address whether the Veteran's tinnitus (apparently of delayed onset) is at least as likely as not (a 50 percent or greater probability) due to military noise exposure or rather the Veteran's history of post-service noise exposure.  In this regard the examiner is asked to address the referenced IOM study noting that tinnitus can have a delayed onset.

If the examiner who performed the April 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.














	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


